OFFICE    OF THE   A?-TQRNEY    GENERAL   OF TEXAS
                                AUSTIN
GROVERSELLERS
ATronHnGLNER*L




                                          .
                                                   -


IIonorableConnally McKay
County Attornay
w00ac0mp
Quitman,Tf2,ms         .,
                            Opinion~No. O-7206




                                                       opinion, which
r&as, yin part-,..88
                                                or .w00acounty, :
                                                 county Board or
     St3hoolTrus                                 0viaing immeai-
                                          the job forex-serqice
                                         e U. S. who desire such
                                         to aontifiuetheir high




                   he prerequis.itesto'organizesuoh a .
                  at some Fndiv-idual,oorpor8tioq,or other
                  e funds for the operation of the school
    'unti+,moneywas received from the Pederal Government.
     The Board of direotors of the sahool, -&o were appointed
     by the county Board of School Trustees, requested the
 Honorable Cons&Y     MgKaY
                        _   - Page 2'


      CommissionersCourt to finance the sob001 temporarily
      until said money was received. ,Acting on such request
 *    the oommissioners~oourtof this 'countypassed the
      lollowing oraer:
'.
           e1 On motion by B. A. Holbrook, se&nded by
           C. c'.Cianton that Wood County escrow the sum of
           $2,000.00 for the purpose of defraying expenses
           neoassaryfor the organizationof Vocational
 ._        Sohool under the 0. I. Bill of Rights as set up
           by the County School Board. It is specifically
           understood that any amount of the above $2,000.00
           that is not used is to be paid into the County
          ..Trsasury. . :
            'Please   advike .me,
                   Whether or not'the oommissione&s. oourt
            ha?&e authority to appropriatemonies for the       .:  '
          : advanoementor aid-to a Vocational School for
           .the benefit of ex-service men."
 ..            .    ..
            Oouxitycommissio&s~~.oourts have no power or authority,
  except &oh as is oonferred upon them by the Constitutionor
_ statutes of the State; ~B1and.v.Orr, 39,s. W:558 (Tel. Sup;
  ot., 1897); Galveston,H. & S. A. Ry. CO. V. Uvalad County,
'.167 6. n; (26) 305 (sag Anto.gioct. or 01~. App., 1942);~ Howard
  v. Henderson~County,.ll6S. W. .(2a)479 (Dallas~Civ.App.,
  1938 ; Landman v. State, 97 S. W. (2a) 264 (El Paso Clv. App;,
  1936 * Nunn-WarrenPub. 00. v. Hutohinson County,‘45 S. N.
  (?a) 651, +arillo Glv..App., 1932) writ or er.rorrefused.
           The expenditureof publiu runas is jealouslYguarded
 by the Constitution,and oommissioners'courts oannot make :
 any gratuitousgrant of funds or use publio oredit or inCUr
 anp indebtednessor liability except for public governmental
.purposesauthorized by law. De%ary v. Jefferson County, 179
 S. PI.(26) 584 (Beaumont~Civ.App., 1943).
           The',powers,and'auties of oommissioners'courts are
 speoifiedin Artiole V, Section 18, Constitution  of Texas,
 and Title 44,. Revised Civil Statutes of Texas. We find noth-
 ing therein which, either expressly or by necessary impli-
 oatiou,would authorize a oommissioners'oourt to grant or
                                                                          +..
                                                                          :      25

                       _   ..


Honorable Connally MoXay - Page 3


lend pub110 funds for the purpose stated in your letter;     ,‘-’
Therefore,we must answer your first question in the negative,'
._
         Your second question which reads'& follows:
          u2. Whether the County Clerk and the Distritit
     Clerk may furnish certified oopies, free of charge,
     of discharges,marriage licenses, birth certifi-
     oates, death certificates and divorce prooeodlngs
     that might be called for.in oonneotion with the
    'above mentioned sohool.gl          :
is CUISW8$8a by our Opinion No. 0-7208,   ti   copi   of’.   which   is    en-   ‘.*
010sea herawith.                                                                       : .'

                                Yours very'truly